Title: Abigail Adams to Mary Smith Cranch, 4 July 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear sister
      London july 4 1786
     
     Your two Letters of May 7th and 15th reachd me yesterday, and I was puzzeld a long time to find out what you could mean by the card, till your Neice, now really Mrs Smith, said that She recollected winding the ribbon upon a card of invitation which happend to lie by her, from Mrs Smith of Clapham, a Lady I have mentiond formerly to you, whose Husband is a Member of Parliament. You was however only a few Months too soon in Your conjecture, for on Sunday the 12 of june, was Married (by the Bishop of St Asaph), at his our house in Grosvenour square, Miss Adams the only Daugh­ter of his Excellency John Adams esqr minister Plenipotentiary from the united States of America, to Col William S. Smith Secretary of Legation, as the News papers will inform you; if they do not publish this from them, on the 13th of june I wrote both to you, and my Son J Q A, by a Gentleman, col Forrest who was present upon the occasion and who saild for New York a few days after. The Young folks were terrible affraid of a Bustle upon the occasion, they were as timid as partrideges, and would gladly have had only the Bishop present, but two more witnessess were necessary to render it valid. Col Forest and mr Parker whom you know, were the Gentleman mr Smith chose, and I thought proper to ask Mr Mrs and Miss Copely to drink tea with me, tho they did not know the occasion untill the Bishop came. These with the Clerk of the Parish who was a necessary in the Buisness composed the whole company, and tho the ceremony was quite Novel to us all, Your Neice past through it with a good deal of presence of Mind, even repeating after the Bishop, I “Abigail take the William” &c which is rather more embarrassing than the curtzy of assent in the dissenting form. The feelings of a Parent upon an event of this kind can only be known by experience, even where the most favourable prospect of happiness appears, to give a way a Child is a Solem peice of Buisness.
     Upon the first of this Month they commenced House keepers in Wimpole Street, but tho they dine with us every day, it feels very Lonesome I assure you. On fryday evening they agreed to go to Renalegh with a Party and from thence go to their own House, but I was unwell and could not accompany them, and would have had them deferd going to house keeping till Monday, but as all their things had gone that afternoon they resolved upon going. The company who were of the party, were to drink tea with us but I found before the hour came that your Neice wisht to stay at home. She endeavourd to Suppress and conceal the Idea that had taken possession of her mind too strongly for her to enjoy any of the amusements of the Evening, that of quitting a Fathers House, feelings which I dare say you recollect to have experienced yourself. I known not how to express it better than an Idea of putting ourselves out of the protection of our parents to Set up for ourselves. This together with the apprehension that her Parents would be very Lonesome affected her more than I was aware of alltogether made her a very unhappy Night. The Soothing tenderness of a kind Partner who felt almost as much affected as She was, and the Chearfulness which her parents assumed dispelld the next day in some measure the cloud. I Say assumed for I really felt as great an inclination to cry as she did. Do not laugh at us my dear sister, may you never know what it is to be in the midst of the World, and yet feel alone. Here are we four, and no more. Do you know that company is widely different from Society? No I cannot leave her in this Country. New York is too far distant. The family with which she is connected is numerous and amiable, from their Characters will receive her I doubt not with Friendship and regard. Col Smith has received from his Mother a very affectionate Letter in replie to one he wrote her requesting her consent to the Match. If we live to meet upon the other side the atlantick I promise my self with happy days yet.
     The morning after they went to housekeeping Mr Adams went into his Libriary after Breakfast, and I into my chamber where I usually spend my forenoons. Mr A commonly takes his daily walk about one oclock, but by eleven he came into my room with his Hat and cane, “and a Well I have been to See them: what said I could not you stay till your usual Hour, no I could not he replied, I wanted to go before Breakfast.”
     You observe in your Letter that I had never mentiond the Name of the Gentleman, who is now your Nephew, in any of my letters to my Friends. You may easily conceive the reason why I did not. When we first came here the mind of your Neice was much agitated with mr T. conduct towards her. She was led to think that her Friends had reason for their opposition. She considerd herself as bound, and was fearfull of committing an act of injustice. She was greatly perplext, but silent, her little pocket Book would sometimes discover her Sentiments. She had coppied from Shakespear which she was then reading: the four following lines
     
      “I am sorry I must never trust thee more
      But Count the World a stranger for thy sake
      The private wound is deepest; oh time most curst
      Mongst all foes, that a friend should be the worst.”
     
     It was natural for a Gentleman who was much in the family, to notice this uncommon Sedateness and to perceive that Something was amiss, tho he knew not what the cause was. He set himself to amuse and to divert. I believe it is Richardson who says, that the Grieved mind loves the Soother. I soon perceived that the inclination for being alone lessned, and that the attentions of this Gentleman were not unpleasing besides she heard all mouths speaking in his praise. But in him I saw a growing attachment which distresst me. What to do I knew not. To him I could not say any thing, for I did not presume he had made any declaration. But it brought on a conversation which I related to you in a former Letter, tho I avoided telling you then who the Gentleman was that her Question related to. When she upon my hinting to her that I had observed a partiality in col S towards her, askd, do you not think him a Man of honour? to which I replied yes, of strickt honour, and I wish I could say as much for all your acquaintance. I added further, but I do not think col S knows your Situation. Her replie was that he did. Then said I you must have very lately informd him. I went on to say, if you was disengaged not only I but every Friend you have would rejoice, for it is my opinion that mr T. has acted a dishonorable part by you. If he had really felt the regard for you which he professd, he could not so grossly have neglected you. If he meant to try your affections for him by such ungenerous methods they were unbecomeing a Man of Honour, and it my duty to say to you without any view to any future connextion that the accounts I have had of him, give me no reason to be satisfied with his conduct since I left America. But if you was really disengaged I do not think you ought to give any encouragement to col S. upon an acquaintance of so short duration. Tis true that he has a universally good Character, and is much respected and I have reason to think would Scorn to Supplant any person. Here ended our conversation and she retired in Silence, but an hour after sent me a note with the coppy of a letter which she wrote mr T. from the Bath hotel, in which She had very plainly told him her mind, tho it did not contain an absolute dismission. A coppy of a card also to col S written the day before, and upon the first opening she had to inform him that she could consider him in no other light than as a friend. The Letter to mr T. was written in May, and this note in August. I mention this to shew that her conduct was not the result of fickelness. With these papers, she requested me to lay before her Pappa, all the letters I had received from America with regard to mr T. and to beg his advice what to do, that his opinion should be the guide of hers. This produced a conversation between her and her Father which I related to you formerly. She said what I really believe she thought at that time, that she had no partiality for any other person. In this State of things col S. desired leave of absence, that he might go to the Prussian Review for a Month or two. He went and did not return till the begining of december: he was a stranger to what had taken place in his absence. A little before his return, she received a letter from mr T. which distresst her beyond measure. He had touchd every string which was possible could affect her. In short it was the most artfull letter I ever read, pathetick and tender in the extreem. I could not read it without tears, yet I saw the consumate art of it. She gave it to her pappa and requested to know of him, if he thought it an exculpation of his conduct, and whether she ought to answer it. Mr Adams was not much less affected with it than I was, and not personally knowing the Man did not see all his art. But it was his judgment that it was not a justification and that I, instead of Your Neice Should answer it. This I did in December, and it was to him the Letter I mentiond by the newyork packet was written, a coppy of it I enclose to you. I am sorry to find him disgracing himself, tho it so amply justifies her. Mr Trumble in congratulateing me upon a late event, and a happy escape added, nobody ever Yet knew T. without both Loveing and despicing him, and this I believe is a good picture of him.
     Upon the return of col S. he was treated with more reserve than formerly. This piqued him, and he said to me a few weeks after his return: that he felt him self unhappy, that he was incapable of acting a dishonorable part. He wisht to treat the Lady as a sister, her conduct towards him had been generous, and she should find that his should be equally so. As I did not chuse to undeceive him, I told him I thought he had not been sufficiently gaurded and that supposing as he did that she was disengaged, he could not justify sudden attachments, and he must be sensible her greater reserve was in concequence of it. It was in some of these Brotherly and Sisterly conversations I suppose that the veil dropt—the little deity who had been watching for this moment, blind as he is said to be, felt his way to the Heart, and finding all obstacles removed, inclosed them both in one net, draw’d it close, and then marchd of in triumph. The Gentleman immediately made his Sentiments known to her Friends, obtaind their sanction, and has given me but little rest till I consented to their Marriage, which would not however have been quite so soon, if the Bishop had not been leaving London for the Summer. Thus you have a History of this matter. You will not expose it, it would be ridiculous to relate it, to any but a particular Friend, and then only to justify her conduct.
     I have nothing to regreet in this Matter but the Idea that she will be seperated too far from me. But to think her happy however distant; is less painfull than I fear it would have been to have had her near me.
     
     You complain of the shortness of my Letters, but do you recollect, how many Friends I have to write to, who are pleasd to value my correspondence so highly, as to appear dissapointed when I do not write them. I own this is very flattering to me, but I feel myself exhausted in concequence of it.
     I am glad to find the things I sent pleasd you, hope Biggolow has also arrived safe.
     You will have a Buisy time this Month with all the Lads about you. I seem as if I was living here to no purpose, I ought to be at home looking after my Boys.
     Mr and Mrs Graham lately returnd from France dinned with us this week and her daughter Miss Macauley and mr Copelys family, a Mrs Ann Quincy who lives in Northamtonshire, a maiden Lady, and a Relation to the Quincy family. I am pleasd with mrs Graham, whose manners are much more feminine than I expected to find them. Why why did she tarnish her lawrels by so Youthfull a connection. The Gentleman looks rather young to have been the Husband of her daughter, who is an amiable agreeable young Lady, but discovers very sensible mortification I presume at her Mothers Marriage. Mrs Graham expresses herself much satisfied with her reception in Boston, and indeed throughout America. She would have found more respect I conceive if she had visited it as Mrs Macauley. But there must be frailty in all humane characters, and it should teach us in judging of the actions of others, to remember the weakness of Humane Nature and to examine the tenor of our own minds as well as the Strength of our own virtue, before we pass a rigid sentance upon their conduct.
     Tis probable I Shall write you again before the vessel sails. I will not ask excuse for the contents of this letter, it is designd only for the perusal of an affectionate Sister who kindly interest herself in the welfare and happiness and in all the concerns of her affectionate Sister
     
      Abigail Adams
     
     
     
      july 23.
     
     I have been so constanly employd in writing for Several days that I cannot add any more to you than to tell you I am going on monday out of Town for a week, and that those Friends to whom I Quit writing now will receive Letters by Bairnard. Callihan Sails on monday.
    